DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Pub. No. 2018/0061899) in view of Choi (US Patent No. 5,039,204).
Regarding claim 1, in FIGs. 1-8, Oh discloses a display device comprising: a substrate (111) including a display area (e.g. area vertically overlapping with 124) and a peripheral area (e.g. laterally outside of the display area) surrounding the display area; a light-emitting element layer (124, paragraph [0070]) disposed in the display area; and a sealing layer (140, paragraph [0072]), wherein the sealing layer includes a first inorganic film (142), a second inorganic film (146), an organic film (144) disposed between the first inorganic film and the second inorganic film, and a third inorganic film (FIG. 8, 196a, formed of the same material as the black matrix, paragraph [0128]), the first inorganic film, the second inorganic film, and the organic film cover the light-emitting element layer, and are disposed in the display area and the peripheral area, the third inorganic film is disposed in the peripheral area without overlapping with the display area, the first inorganic film, the second inorganic film, and the organic film are disposed between the third inorganic film and the substrate in the peripheral area, and the first inorganic film and the second inorganic film include contacting portions that are in contact with each other in the peripheral area, and a lateral extent of an end portion of the third inorganic film is on the contacting portions (an “end portion” of 196a that is over the region where 142 and 146 contact each other has a lateral extent).
Oh appears not to explicitly disclose that the third inorganic film is formed from SiN or SiON.

According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Oh disclosed black matrix from SiN, as disclosed by Choi, for its recognized suitability as a black matrix. In doing so, the third inorganic film is formed from SiN (Oh discloses that the third inorganic film is formed of the same material as the black matrix, paragraph [0128]]) and has barrier properties (SiN provides some level of barrier).
Regarding claim 2, in FIGs. 1 and 8, Oh discloses that the third inorganic film is laminated over the second inorganic film. 
Regarding claim 3, in FIG. 8, Oh discloses that the third inorganic film is entirely in contact with the second inorganic film (196a is conformal to or completely overlaps with 146, similar to FIG. 6 of the present application).
Regarding claim 5, in FIG. 8, Oh discloses that the organic film has an upper surface sloping down at the peripheral area, and the organic film has less thickness closer to a tip.
Regarding claim 6, in FIGs. 1 and 8, Oh discloses a bank (160, paragraph [0075]) around the organic film, wherein the first inorganic film and the 
Regarding claim 8, the combination of Oh and Choi discloses that the third inorganic film includes some layers (see Choi, col. 2, lines 35-37).
Regarding claim 9, in FIGs. 1 and 8, Oh discloses that the third inorganic film has a discontinuous shape in a frame area around the display area (the thickness and therefore shape of 196a changes to accommodate the shape of bank 160, see FIG. 8).
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
Applicant contends that “[a]s shown in Figure 8 of Oh above, a lateral extent of an end of the cited third inorganic film 196a is not in contact with connecting contacting portions of the cited first inorganic film 142 and the cited second inorganic film 146.”
This argument is not persuasive. The claimed “a lateral extent of an end portion” is very broad. In Oh, a portion of 196a that is over the region where 142 and 146 contact each other can be interpreted as an end portion that has a lateral extent. Further, the claim does not provide a spatial reference limiting the meaning of lateral. As such, the lateral direction could also be interpreted as the vertical direction in the figure.
There are structural differences between the third inorganic film of the present application and that of Oh, however, the claim does not capture these differences. For example, the claim does not require that the third inorganic film does not extend beyond 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896